UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6863


JOHN WAYNE SIMMONS,

                Petitioner - Appellant,

          v.

ENNIS OATES,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Louise W. Flanagan,
District Judge. (5:12-hc-02180-FL)


Submitted:   October 21, 2014             Decided:   October 24, 2014


Before SHEDD, DUNCAN, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Wayne Simmons, Appellant Pro Se.     Mary Carla Babb,
Assistant Attorney General,  Raleigh, North   Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John    Wayne     Simmons     seeks    to        appeal    the    district

court’s order denying relief on his 28 U.S.C. § 2254 (2012)

petition.     We    dismiss     the     appeal    for    lack     of    jurisdiction

because the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                           “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

            The district court’s order was entered on the docket

on September 17, 2013.          The notice of appeal was filed on May

30, 2014. *    Because Simmons failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny leave to proceed in forma pauperis and dismiss

the appeal.         We further note that the appeal is duplicative

because   Simmons    has     previously      appealed    the     district      court’s

order    denying   his   §    2254    petition.         We    dispense       with   oral

     *
        For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                         2
argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                      DISMISSED




                                  3